—Per Curiam.
By memorandum and order dated October 29,1996, respondent was disbarred upon a finding that he converted money from an estate and after he failed to appear for the purpose of being heard in mitigation (Matter of Daly, 232 AD2d 868). Thereafter, by decision dated November 4, this Court granted a motion by respondent to stay the disbarment and to permit him to make a presentation in mitigation. Respondent, appearing by counsel, made such a presentation on November 6.
After considering the mitigating factors presented by respondent, we adhere to our original decision finding him guilty of serious professional misconduct and ordering his disbarment.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Carpinello, JJ., concur. Ordered that respondent be disbarred as provided in the memorandum and order of this Court dated October 29, 1996, and it is further ordered that the disbarment shall be effective 10 days from the date of this order.